Spencer, J.
I cannot concur in the rule for a new trial. The idea that the defendant was constructively present, after his departure from the place where the defendants in the warrant were, and whilst actually absent, at a distance of several miles; and that the persons whom he had stationed to watch those persons against whom he had process, were acting under his immediate orders, and had power to arrest those persons, appears to me quite extravagant. The offence on which the warrant was issued was a breach of the peace, and it cannot be pretended that for such an offence, then past, private individuals could arrest; nor will it be contended that the sheriff could authorize an arrest, by parol, he being absent at the time. Chief Justice Holt doubted whether an arrest made by a bailiff’s servant would be *90lawful, even in the presence of the bailiff; and it was agreed that it would not be good, if the bailiff was not, quodam modo, in his company. (6 Mod. 211. Bull. N. P. 63.) In Blatch v. Archer, (Cowp. 63.) it was held, that an arrest must be by the authority of the bailiff, but that he need not be the hand that arrests, nor actually in sight; but he must be so nigh as to be near at hand, and acting in the arrest; and in that case the bailiff was within thirty rods. I believe there is no case to be found, carrying the doctrine of constructive presence further than that of Blatch v. Arclier. If the officer is acting in the arrest, or if he is near at hand, then an arrest by his follower is his act. In the present case, I conceive that the defendant was not acting in the arrest, nor near at hand.
New trial granted.